Title: To George Washington from Brigadier General Duportail, 2 September 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            General Du Portail’s opinion
            [2 September 1778]
          
          The English fleet finding itself by the arrival of six vessels greatly superior to the
            French fleet, it seems to me that the English may now project a decisive operation. This
            is to block up the port of Boston with their fleet—to embark all the troops at
            NewYork—conduct them to Rhode Island—debark them there and march directly towards
            Boston. To prevent them—this is briefly what I should think proper for us to do.
          
            1st To give orders to General Sullivan to take all the necessary measures to
              hinder their debarkation.
            2 To reconnoitre a succession of positions to be occupied on the route to Boston;
              to have cut up, or hold himself ready to cut up, all the parallel and detour roads
              leading there—If any place can be found favourable for fighting the English army to
              have it fortified beforehand.
            3—His Excellency to send towards Connecticut river three or four thousand men
              ready to pass when there shall be occasion and reinforce General Sullivan. That the
              rest of the army hold itself on such a position, that these three or four thousand men
              may be able to join it, in case the enemy, instead of going towards Boston should
              march against us; and that it may be at the same time as far advanced towards a
              junct⟨ion⟩ with General Sullivan, as the security of the North River will permit. I
              suppose that the Militia of the State of Boston are ready to assemble.
          
          I would also propose to His Excellency with regard to myself—
          That I should go immediately to General Sullivan’s army to assist in choosing and
            fortifying a good position on the route to Boston.
          When that should be done—That I should go myself to Boston to see what may be done for
            the defence of the town itself—I would even precede myself by Mr De la Radiere to whom I
            will write (if His Excellency judges it proper) to repair there immediately.
          
            Du Portail
          
        